Judgment unanimously affirmed. Memorandum: Defendant on appeal from his conviction for grand larceny, third degree, argues that the trial court erroneously ruled admissible for impeachment purposes certain prior bail forfeitures and convictions relating to public intoxication incidents which had occurred 11 and 12 years earlier (see People v Sandoval, 34 NY2d 371, 376). Defendant did not take the stand. In our opinion the ruling was error because of the remoteness in time of the offenses (see People v Sandoval, supra, p 376; People v Daniels, 77 AD2d 745) coupled with the limited probative value of the type of offense involved (see People v Sandoval, supra, p 377). We note that the court properly admitted other more recent convictions, one of which was for assault, second degree. We conclude, then, that there is little likelihood that the error prompted defendant’s decision not to testify or otherwise caused prejudice (see People v Daniels, supra.) In view of the overwhelming evidence against defendant — the eyewitness testimony of two police officers — any errpr in the ruling would have been harmless (see People v Shields, 46 NY2d 764; People v Crimmins, 36 NY2d 230). There is no basis for reversal in the other points raised on appeal. (Appeal from judgment of Monroe Supreme Court, Kennedy, J.- — grand larceny, third degree.) Present — Dillon, P. J., Hancock, Jr., Doerr, Denman and Schnepp, JJ.